Defendant’s motion for permission to appeal filed in this Court on March 5, 1979, is granted. All matters including the *622support provisions set forth in the temporary order dated October 4, 1978, are stayed pending disposition of the appeal or further order. Appellant’s printed case and brief shall be filed on or before May 7, 1979. Appellee’s brief to be filed on or before May 28, 1979.
Billings and Hill, JJ., dissenting from that part of the order staying discovery and staying the order of temporary support.